      Case 1:18-cv-00068 Document 582 Filed on 09/10/21 in TXSD Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                             BROWNSVILLE DIVISION

                                        )
STATE OF TEXAS,                         )
STATE OF ALABAMA,                       )
STATE OF ARKANSAS,                      )
STATE OF KANSAS,                        )
STATE OF LOUISIANA,                     )
STATE OF MISSISSIPPI,                   )
STATE OF NEBRASKA,                      )
STATE OF SOUTH CAROLINA, and            )
STATE OF WEST VIRGINIA,                 )
                                        )
             Plaintiffs,                )
                                        )
       v.                               )
                                        )
UNITED STATES OF AMERICA,               )
L. FRANCIS CISSNA,                      )
THOMAS D. HOMAN,                        )
KEVIN K. MCALEENAN,                     )
KIRSTJEN M. NIELSEN, and                )
CARLA L. PROVOST,                       )
                                        )
             Defendants,                )
                                        )
and                                     )   Case No. 1:18-CV-68
                                        )
ELIZABETH DIAZ,                         )
JOSE MAGAÑA-SALGADO,                    )
KARINA RUIZ DE DIAZ,                    )
JIN PARK,                               )
DENISE ROMERO,                          )
ANGEL SILVA,                            )
M. KAMAU CHEGE,                         )
HYO-WON JEON,                           )
BLANCA GONZALEZ,                        )
MARIA ROCHA,                            )
MARIA DIAZ ,                            )
ELLY MARISOL ESTRADA,                   )
DARWIN VELASQUEZ,                       )
OSCAR ALVAREZ,                          )
LUIS A. RAFAEL,                         )
NANCI J. PALACIOS GODINEZ,              )
      Case 1:18-cv-00068 Document 582 Filed on 09/10/21 in TXSD Page 2 of 4




JUNG WOO KIM, and                                )
CARLOS AGUILAR GONZALEZ,                         )
                                                 )
               Defendant-Intervenors,            )
                                                 )
and                                              )
                                                 )
STATE OF NEW JERSEY,                             )
                                                 )
               Defendant-Intervenor.             )
                                                 )

                                     NOTICE OF APPEAL

       Notice is hereby given that Defendant-Intervenors Elizabeth Diaz, Jose Magaña-Salgado,

Karina Ruiz de Diaz, Jin Park, Denise Romero, Angel Silva, M. Kamau Chege, Hyo-Won Jeon,

Blanca Gonzalez, Maria Rocha, Maria Diaz, Elly Marisol Estrada, Darwin Velasquez, Oscar

Alvarez, Luis A. Rafael, Nanci J. Palacios Godinez, Jung Woo Kim, and Carlos Aguilar Gonzalez

(collectively, “Defendant-Intervenors”) hereby appeal to the United States Court of Appeals for

the Fifth Circuit from the District Court’s final judgment entered in this action on July 16, 2021

and all interlocutory orders that merge therein, including, without limiting the foregoing, (i) the

Memorandum and Order of July 16, 2021 (Dkt. No. 575) granting in part the Motion for Summary

Judgment filed by Plaintiffs (Dkt. No. 486) and denying Defendant-Intervenors’ Motion for

Summary Judgment (Dkt. No. 503); and (ii) the Order of Permanent Injunction of July 16, 2021

(Dkt. No. 576).

                                     [signature page follows]




                                                -2-
    Case 1:18-cv-00068 Document 582 Filed on 09/10/21 in TXSD Page 3 of 4




Dated: September 10, 2021          Respectfully submitted,

                                   MEXICAN AMERICAN LEGAL DEFENSE
                                   AND EDUCATIONAL FUND
                                   /s/ Nina Perales________
                                   Nina Perales (Tex. Bar No. 24005046);
                                   (SD of Tex. Bar No. 21127)
                                   Attorney-in-Charge
                                   110 Broadway, Suite 300
                                   San Antonio, Texas 78205
                                   Phone: (210) 224-5476
                                   Facsimile: (210) 224-5382
                                   Email: nperales@maldef.org

                                   ROPES & GRAY LLP
                                   Douglas H. Hallward-Driemeier
                                   2099 Pennsylvania Ave NW
                                   Washington, DC 20006-6807
                                   (202) 508-4600
                                   (202) 508-4776 (direct dial)
                                   Douglas.Hallward-
                                   Driemeier@ropesgray.com
                                   (Admitted pro hac vice)

                                   GARCÍA & GARCÍA,
                                   ATTORNEYS AT LAW P.L.L.C.
                                   Carlos Moctezuma García
                                   (Tex. Bar No. 24065265)
                                   (SD of Tex. Bar No. 1081768)
                                   P.O. Box 4545
                                   McAllen, TX 78502
                                   Phone: (956) 630-3889
                                   Facsimile: (956) 630-3899
                                   Email: cgarcia@garciagarcialaw.com

                                   Attorneys for Defendant-Intervenors




                                     -3-
   Case 1:18-cv-00068 Document 582 Filed on 09/10/21 in TXSD Page 4 of 4




                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on September 10, 2021, I electronically filed

the above and foregoing document using the CM/ECF system, which automatically sends

notice and a copy of the filing to all counsel of record.



                                           /s/ Nina Perales________
                                           Nina Perales
                                           Attorney for Defendant-Intervenors




                                              -4-
